             Case 19-51065                    Doc 54            Filed 08/29/19             Entered 08/29/19 17:28:18            Page 1 of 27




 Fill in this information to identify the case:

 Debtor name         Latex Foam International Holdings, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)         19-51065
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          August 29, 2019                         X /s/ Steve Turner
                                                                       Signature of individual signing on behalf of debtor

                                                                       Steve Turner
                                                                       Printed name

                                                                       CFO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              Case 19-51065                             Doc 54                Filed 08/29/19                         Entered 08/29/19 17:28:18                                     Page 2 of 27
 Fill in this information to identify the case:

 Debtor name            Latex Foam International Holdings, Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF CONNECTICUT

 Case number (if known)               19-51065
                                                                                                                                                                                        Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $                    0.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $                    0.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $        9,327,906.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $              2,430.91

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$            72,500.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $           9,402,836.91




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
             Case 19-51065                    Doc 54            Filed 08/29/19      Entered 08/29/19 17:28:18                Page 3 of 27
 Fill in this information to identify the case:

 Debtor name         Latex Foam International Holdings, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)         19-51065
                                                                                                                               Check if this is an
                                                                                                                               amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                              12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                             Current value of
                                                                                                                               debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                     Valuation method used      Current value of
                                                                                                     for current value          debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership
                     Latex Foam International, LLC, PLB
                     Holdings, LLC, Dunlop Latex Foam Malaysia
           15.1.     SDN BHD                                                        100       %                                              Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
             Case 19-51065                    Doc 54            Filed 08/29/19      Entered 08/29/19 17:28:18                Page 4 of 27

 Debtor         Latex Foam International Holdings, Inc.                                       Case number (If known) 19-51065
                Name



 16.        Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
            Describe:


 17.        Total of Part 4.                                                                                                                 $0.00
            Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Various patents, trademarks and other
            intellectual property                                                      Unknown                                              Unknown



 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
             Case 19-51065                    Doc 54            Filed 08/29/19      Entered 08/29/19 17:28:18            Page 5 of 27

 Debtor         Latex Foam International Holdings, Inc.                                      Case number (If known) 19-51065
                Name



 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                              $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              Case 19-51065                       Doc 54             Filed 08/29/19                   Entered 08/29/19 17:28:18                        Page 6 of 27

 Debtor          Latex Foam International Holdings, Inc.                                                             Case number (If known) 19-51065
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                      $0.00       + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                          $0.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
             Case 19-51065                     Doc 54           Filed 08/29/19               Entered 08/29/19 17:28:18                  Page 7 of 27
 Fill in this information to identify the case:

 Debtor name         Latex Foam International Holdings, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)             19-51065
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       Entrepreneur Growth
 2.1                                                                                                                     $9,327,906.00                  Unknown
       Capital                                        Describe debtor's property that is subject to a lien
       Creditor's Name                                Blanket UCC, pledge of LFI and PLHB
       Attn: Pres., GP., or Mng.                      membership interests, pledge in intellectual
       Mbr.                                           property
       505 Park Avenue, 6th Floor
       New York, NY 10022
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   HYG Financial Services                         Describe debtor's property that is subject to a lien                     Unknown                  Unknown
       Creditor's Name                                Security interest in leased equipment
       Attn: Pres., GP., or Mng.
       Mbr.
       PO BOX 14545
       Des Moines, IA 50306
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-51065                    Doc 54            Filed 08/29/19               Entered 08/29/19 17:28:18                 Page 8 of 27
 Debtor       Latex Foam International Holdings, Inc.                                                 Case number (if know)       19-51065
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                              $9,327,906.0
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         0

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-51065                   Doc 54            Filed 08/29/19                   Entered 08/29/19 17:28:18                               Page 9 of 27
 Fill in this information to identify the case:

 Debtor name         Latex Foam International Holdings, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)           19-51065
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                            12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim            Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $2,430.91     $2,430.91
           Franchise Tax Board                                       Check all that apply.
           State of California                                          Contingent
           Attn: Pres., GP., or Mng. Mbr.                               Unliquidated
           P O Box 2952                                                 Disputed
           Sacramento, CA 95812-2952
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $13,750.00
           Alexandra Wilson                                                            Contingent
           920 Park Ave, Apt. 3D                                                       Unliquidated
           New York, NY 10028                                                          Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Directors owed compensation
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $13,750.00
           David O'Halloran
           c/o SBN IV LFI LLC                                                          Contingent
           Attn: Pres., GP., or Mng. Mbr.                                              Unliquidated
           1700 Lincoln St. Suite 2150                                                 Disputed
           Denver, CO 80203
                                                                                   Basis for the claim:     Directors owed compensation
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                               page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   34694                                            Best Case Bankruptcy
            Case 19-51065                    Doc 54            Filed 08/29/19           Entered 08/29/19 17:28:18                                  Page 10 of 27
 Debtor       Latex Foam International Holdings, Inc.                                                 Case number (if known)            19-51065
              Name

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $13,750.00
           John Pouschine
           c/o Pouschine Cook Capital Man                                       Contingent
           Attn: Pres., GP., or Mng. Mbr.                                       Unliquidated
           410 Park Avenue, Suite 1710                                          Disputed
           New York, NY 10022
                                                                             Basis for the claim:    Directors owed compensation
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $13,750.00
           Lori Marcus
           c/o Courtyard Connections, LLC                                       Contingent
           Attn: Pres., GP., or Mng. Mbr.                                       Unliquidated
           17 Village Drive                                                     Disputed
           New Canaan, CT 06840
                                                                             Basis for the claim:    Directors owed compensation
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $17,500.00
           Lynn Clarke
           c/o Olive Brands Holdings                                            Contingent
           Attn: Pres., GP., or Mng. Mbr.                                       Unliquidated
           15 E Putnam Ave, Ste 115                                             Disputed
           Greenwich, CT 06830
                                                                             Basis for the claim:    Directors owed compensation
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    Unknown
           State of Connecticut Dept. of
           Economic & Community Develp.                                         Contingent
           Attn: Pres., GP., or Mng. Mbr.                                       Unliquidated
           450 Columbus Boulevard, Ste 5                                        Disputed
           Hartford, CT 06103
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the            Last 4 digits of
                                                                                                      related creditor (if any) listed?                  account number, if
                                                                                                                                                         any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                          2,430.91
 5b. Total claims from Part 2                                                                            5b.   +    $                         72,500.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                              74,930.91




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
            Case 19-51065                    Doc 54            Filed 08/29/19   Entered 08/29/19 17:28:18                     Page 11 of 27
 Fill in this information to identify the case:

 Debtor name         Latex Foam International Holdings, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)         19-51065
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                        Eclipse Int'l Lic. Agreement
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 19-51065                    Doc 54            Filed 08/29/19   Entered 08/29/19 17:28:18                 Page 12 of 27
 Fill in this information to identify the case:

 Debtor name         Latex Foam International Holdings, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)         19-51065
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Latex Foam                        510 River Road                                    Entrepreneur Growth                D   2.1
             Asset                             Shelton, CT 06484                                 Capital                            E/F
             Acquistions
                                                                                                                                    G




    2.2      Latex Foam                        510 River Road                                    Entrepreneur Growth                D   2.1
             International,                    Shelton, CT 06484                                 Capital                            E/F
             LLC
                                                                                                                                    G




    2.3      PLB Holdings,                     510 River Road                                    Entrepreneur Growth                D   2.1
             LLC                               Shelton, CT 06484                                 Capital                            E/F
                                                                                                                                    G




    2.4      Pure Latex Bliss,                 510 River Road                                    Entrepreneur Growth                D   2.1
             LLC                               Shelton, CT 06484                                 Capital                            E/F
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 19-51065                    Doc 54            Filed 08/29/19           Entered 08/29/19 17:28:18                     Page 13 of 27



 Fill in this information to identify the case:

 Debtor name         Latex Foam International Holdings, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)         19-51065
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)
2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 19-51065                    Doc 54            Filed 08/29/19              Entered 08/29/19 17:28:18                     Page 14 of 27
 Debtor      Latex Foam International Holdings, Inc.                                                        Case number (if known) 19-51065



           None

       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case               Court or agency's name and              Status of case
               Case number                                                                    address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                Dates given                             Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss            Value of property
       how the loss occurred                                                                                                                                    lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 19-51065                    Doc 54            Filed 08/29/19           Entered 08/29/19 17:28:18                      Page 15 of 27
 Debtor      Latex Foam International Holdings, Inc.                                                     Case number (if known) 19-51065



                Who was paid or who received                         If not money, describe any property transferred           Dates              Total amount or
                the transfer?                                                                                                                              value
                Address

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 19-51065                    Doc 54            Filed 08/29/19           Entered 08/29/19 17:28:18                  Page 16 of 27
 Debtor      Latex Foam International Holdings, Inc.                                                    Case number (if known) 19-51065



    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 19-51065                    Doc 54            Filed 08/29/19           Entered 08/29/19 17:28:18                        Page 17 of 27
 Debtor      Latex Foam International Holdings, Inc.                                                    Case number (if known) 19-51065




       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    PLB Holdings, LLC                                                                                 EIN:         XX-XXXXXXX
             510 River Road
             Shelton, CT 06484                                                                                 From-To


    25.2.    Dunlop Latex Foam Malaysia                                                                        EIN:
             SDN BHD
                                                                                                               From-To

    25.3.    Latex Foam International,                                                                         EIN:         XX-XXXXXXX
             LLC
             510 River Road                                                                                    From-To
             Shelton, CT 06484


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       CohnReznick, LLP                                                                                                           2010 - present
                    350 Church Street
                    Hartford, CT 06103

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-51065                    Doc 54            Filed 08/29/19           Entered 08/29/19 17:28:18                    Page 18 of 27
 Debtor      Latex Foam International Holdings, Inc.                                                    Case number (if known) 19-51065




              None

       Name and address
       26d.1.       Entrepreneur Growth Capital
                    Attn: Pres., GP., or Mng. Mbr.
                    505 Park Avenue, 6th Floor
                    New York, NY 10022
       26d.2.       CohnReznick, LLP
                    350 Church Street
                    Hartford, CT 06103
       26d.3.       KORE INSURANCE HOLDINGS LLC
                    Attn: Pres., GP., or Mng. Mbr.
                    354 Eisenhower Pkwy
                    Plaza 1
                    Livingston, NJ 07039
       26d.4.       Cedarwood Group LLC
                    Attn: Pres., GP., or Mng. Mbr.
                    445 Park Avenue
                    New York, NY 10022
       26d.5.       RSM US LLP
                    Attn: Pres, GP or Mang Membr
                    5155 Paysphere Circle
                    Chicago, IL 60674
       26d.6.       BASF Corporation
                    Attn: Pres, GP or Mang Membr
                    P.O. Box 360941
                    Pittsburgh, PA 15251-6941

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Marc Navarre                                   510 River Road                                      President/CEO                         0
                                                      Shelton, CT 06484

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Steve Turner                                   501 River Road                                      CFO                                   0
                                                      Shelton, CT 06484

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       See attached re: Board of                                                                                                                0
       Directors



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 19-51065                    Doc 54            Filed 08/29/19           Entered 08/29/19 17:28:18                   Page 19 of 27
 Debtor      Latex Foam International Holdings, Inc.                                                    Case number (if known) 19-51065




            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       James McTevia                                  c/o James McTevia Consulting                        Director                         1/16-7/11/19
                                                      2401 PGA Boulevard, Ste. 196
                                                      Palm Beach Gardens, FL 33410

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 See attached re: Board of
       .    Directors Comp


               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    Latex Foam International Holdings, Inc.                                                                    EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 19-51065                    Doc 54            Filed 08/29/19           Entered 08/29/19 17:28:18                 Page 20 of 27
 Debtor      Latex Foam International Holdings, Inc.                                                    Case number (if known) 19-51065




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         August 29, 2019

 /s/ Steve Turner                                                       Steve Turner
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         CFO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 19-51065            Doc 54   Filed 08/29/19         Entered 08/29/19 17:28:18       Page 21 of 27


Wire Register for 90 Days Prior to Filing
May 11th thru August 8th, 2019

Check No.    Check Date Check Type Vendor Code     Name                                               Check Amt.

0005007055     05/13/2019      W      BASFXX001    BASF Corporation                                   $    34,684.54
0005007056     05/13/2019      W      CENTRO001    Centrotrade Rubber USA, Inc.                       $    34,394.25
0005007057     05/13/2019      W      DEPREV002    CT - Dept of Revenue Services                      $    13,000.00
0005007058     05/13/2019      W      PROBEN002    Progressive Benefits Solutions LLC-Contributions   $       234.65
0005007059     05/15/2019      W      AMREXC001    American Excelsior Company                         $    23,783.09
0005007060     05/17/2019      W      SHIRLEY001   Shirley Technologies, Ltd                          $     6,961.15
0005007061     05/17/2019      W      ODORSC001    Odor Science & Engineering, Inc.                   $     2,275.00
0005007062     05/17/2019      W      BASFXX001    BASF Corporation                                   $    34,638.64
0005007063     05/17/2019      W      CONCON001    Unicorr Packaging Group                            $     7,138.40
0005007064     05/17/2019      W      KOSRUFX001   CohnReznick, LLP                                   $    22,500.00
0005007065     05/17/2019      W      RRFRE001     R & R Freight Services, LLC                        $     4,440.00
0005007066     05/17/2019      W      MCTEVIA001   James V. McTevia Consulting                        $     7,139.85
0005007067     05/20/2019      W      PROBEN002    Progressive Benefits Solutions LLC-Contributions   $       316.44
0005007068     05/20/2019      W      BASFXX001    BASF Corporation                                   $    34,491.54
0005007069     05/20/2019      W      FELDSP001    The Quartz Corp USA                                $     3,515.40
0005007070     05/21/2019      W      FRAVAC001    Frank's Vacuum Truck Service, Inc.                 $     4,250.00
0005007071     05/21/2019      W      CIGNAX001    CIGNA HealthCare                                   $   145,011.86
0005007072     05/22/2019      W      ODORSC001    Odor Science & Engineering, Inc.                   $     1,880.00
0005007073     05/23/2019      W      CENTRO001    Centrotrade Rubber USA, Inc.                       $    33,870.32
0005007074     05/23/2019      W      DEPREV001    CT - Dept of Revenue Svcs (wire LFP Sales Tax)     $       485.00
0005007075     05/23/2019      W      UNIONF001    Union Forwarding Agency SDN. BHD.                  $     2,557.35
0005007076     05/23/2019      W      UNISOGA002   Veritiv Operating Company, formerly Unisource      $     9,757.52
0005007077     05/24/2019      W      BASFXX001    BASF Corporation                                   $    35,026.79
0005007078     05/24/2019      W      CONCON001    Unicorr Packaging Group                            $     5,203.24
0005007079     05/24/2019      W      PITTMA001    Pittman Trucking, Inc.                             $     2,450.00
0005007080     05/24/2019      W      RRFRE001     R & R Freight Services, LLC                        $     6,065.00
0005007081     05/24/2019      W      TIARCO001    Tiarco Chemical Division.                          $    14,694.32
0005007082     05/24/2019      W      UNIIND001    Tradebe Environmental Services, LLC.               $    11,872.66
0005007083     05/28/2019      W      BASFXX001    BASF Corporation                                   $    33,443.05
0005007084     05/28/2019      W      PROBEN002    Progressive Benefits Solutions LLC-Contributions   $       350.47
0005007085     05/29/2019      W      CENTRO001    Centrotrade Rubber USA, Inc.                       $    67,717.65
0005007086     05/29/2019      W      FRACHT001    Fracht FWO Inc                                     $     9,855.00
0005007087     05/30/2019      W      TIARCO001    Tiarco Chemical Division.                          $    54,454.11
0005007088     05/31/2019      W      DIMROS001    DIM Rosenheim                                      $     1,372.57
0005007089     05/29/2019      W      FIFTH002     Fifth Third Bank-Credit Card                       $    16,389.31
0005007090     05/31/2019      W      CENTRO001    Centrotrade Rubber USA, Inc.                       $    34,368.84
0005007091     05/31/2019      W      CONCON001    Unicorr Packaging Group                            $     5,353.72
0005007092     05/31/2019      W      POLLAT001    Synthomer LLC - 231761                             $    28,600.30
0005007093     05/31/2019      W      RRFRE001     R & R Freight Services, LLC                        $     4,995.00
0005007094     05/31/2019      W      TIARCO001    Tiarco Chemical Division.                          $     8,538.00
0005007095     05/31/2019      W      UNIIND001    Tradebe Environmental Services, LLC.               $    16,881.73
0005007096     05/31/2019      W      YNKGAS002    Eversource #57789676020                            $    24,682.71
0005007097     06/03/2019      W      CIGNAX002    CIGNA HealthCare                                   $     5,579.06
0005007098     06/03/2019      W      PROBEN002    Progressive Benefits Solutions LLC-Contributions   $        75.00
0005007099     05/29/2019      W      FRAVAC001    Frank's Vacuum Truck Service, Inc.                 $     4,250.00
0005007100     05/31/2019      W      ENTREP001    Entrepreneur Growth Capital, LLC                   $   112,500.00
0005007101     06/03/2019      W      8600CV001    8600 Central Venture, LLC                          $    41,710.40
             Case 19-51065    Doc 54   Filed 08/29/19      Entered 08/29/19 17:28:18            Page 22 of 27


0005007102   06/03/2019   W   BASFXX001    BASF Corporation                                     $    34,811.53
0005007103   06/03/2019   W   USPREM001    U.S. Premium Finance                                 $    61,552.53
0005007104   06/03/2019   W   WMCV001      Blackstone IMC Holding -OLLC WMCV Phase 2 SPE, LLC   $     8,799.27
0005007105   06/03/2019   W   FELDSP001    The Quartz Corp USA                                  $     3,515.40
0005007106   06/05/2019   W   PROBEN001    Progressive Benefits Solutions LLC                   $        87.00
0005007107   06/05/2019   W   CENTRO001    Centrotrade Rubber USA, Inc.                         $    34,817.75
0005007108   06/06/2019   W   UNISOGA002   Veritiv Operating Company, formerly Unisource        $    21,658.94
0005007109   06/07/2019   W   XPEDEX001    Xpedx                                                $     7,003.20
0005007110   06/07/2019   W   BASFXX001    BASF Corporation                                     $    34,677.98
0005007111   06/07/2019   W   CONCON001    Unicorr Packaging Group                              $    10,863.60
0005007112   06/07/2019   W   POLLAT001    Synthomer LLC - 231761                               $    28,834.75
0005007113   06/07/2019   W   RRFRE001     R & R Freight Services, LLC                          $     3,745.00
0005007114   06/07/2019   W   STRATAG001   James V. Siragusa                                    $    17,879.36
0005007115   06/07/2019   W   UNIIND001    Tradebe Environmental Services, LLC.                 $    24,705.77
0005007116   06/10/2019   W   TIARCO001    Tiarco Chemical Division.                            $    59,612.88
0005007117   06/11/2019   W   PITTMA001    Pittman Trucking, Inc.                               $     2,450.00
0005007118   06/12/2019   W   CENTRO001    Centrotrade Rubber USA, Inc.                         $    32,519.96
0005007119   06/07/2019   W   AMREXC001    American Excelsior Company                           $     2,566.96
0005007120   06/12/2019   W   FRAVAC001    Frank's Vacuum Truck Service, Inc.                   $     4,250.00
0005007121   06/13/2019   W   BASFXX001    BASF Corporation                                     $    34,683.91
0005007122   06/13/2019   W   TIARCO001    Tiarco Chemical Division.                            $    21,669.16
0005007123   06/14/2019   W   CENTRO001    Centrotrade Rubber USA, Inc.                         $    33,877.58
0005007124   06/14/2019   W   CONCON001    Unicorr Packaging Group                              $     3,147.07
0005007125   06/14/2019   W   POLLAT001    Synthomer LLC - 231761                               $    29,337.41
0005007126   06/14/2019   W   UNISOGA002   Veritiv Operating Company, formerly Unisource        $     4,627.59
0005007127   06/17/2019   W   BASFXX001    BASF Corporation                                     $    70,104.80
0005007128   06/17/2019   W   POLLAT001    Synthomer LLC - 231761                               $    29,274.94
0005007129   06/10/2019   W   PROBEN002    Progressive Benefits Solutions LLC-Contributions     $       404.09
0005007130   06/18/2019   W   OLIVEBR001   Olive Brands Holdings LLC                            $     5,000.00
0005007131   06/14/2019   W   PITNEY002    Postage by Phone Acct 22601256                       $     1,000.00
0005007132   06/17/2019   W   ASBURY001    Asbury Graphite Mills Inc.                           $     4,030.10
0005007133   06/17/2019   W   FELDSP001    The Quartz Corp USA                                  $     3,515.40
0005007134   06/17/2019   W   PROBEN002    Progressive Benefits Solutions LLC-Contributions     $       253.01
0005007135   06/17/2019   W   REDRIV001    Red River Pallet, Inc                                $     5,504.76
0005007136   06/19/2019   W   CENTRO001    Centrotrade Rubber USA, Inc.                         $    34,280.51
0005007137   06/19/2019   W   TIARCO001    Tiarco Chemical Division.                            $    54,161.83
0005007138   06/20/2019   W   UNISOGA002   Veritiv Operating Company, formerly Unisource        $    12,296.36
0005007139   06/19/2019   W   UNIONF001    Union Forwarding Agency SDN. BHD.                    $     2,568.93
0005007140   06/20/2019   W   ATLANTA001   Atlanta Attachment Company                           $     9,500.00
0005007141   06/20/2019   W   CIGNAX001    CIGNA HealthCare                                     $   147,977.24
0005007142   06/24/2019   W   ECOINS001    ECO-Institute GmbH                                   $     7,016.00
0005007143   06/21/2019   W   CENTRO001    Centrotrade Rubber USA, Inc.                         $    34,265.99
0005007144   06/21/2019   W   CONCON001    Unicorr Packaging Group                              $     8,289.96
0005007145   06/21/2019   W   RRFRE001     R & R Freight Services, LLC                          $     9,675.00
0005007146   06/21/2019   W   UNIIND001    Tradebe Environmental Services, LLC.                 $    14,728.89
0005007147   06/21/2019   W   FRAVAC001    Frank's Vacuum Truck Service, Inc.                   $     4,250.00
0005007148   06/24/2019   W   PROBEN002    Progressive Benefits Solutions LLC-Contributions     $       450.43
0005007149   06/25/2019   W   FIFTH002     Fifth Third Bank-Credit Card                         $     5,000.00
0005007150   06/24/2019   W   ARSHADCO01   Arshad Corporation (Pvt) Lrd.                        $    32,555.00
0005007151   06/26/2019   W   FIFTH002     Fifth Third Bank-Credit Card                         $    14,076.21
0005007152   06/27/2019   W   BASFXX001    BASF Corporation                                     $    34,586.78
0005007153   06/27/2019   W   UNISOGA002   Veritiv Operating Company, formerly Unisource        $    19,404.31
             Case 19-51065    Doc 54   Filed 08/29/19      Entered 08/29/19 17:28:18            Page 23 of 27


0005007154   06/27/2019   W   YNKGAS002    Eversource #57789676020                              $    24,712.06
0005007155   06/27/2019   W   CIGNAX002    CIGNA HealthCare                                     $     5,013.72
0005007156   06/28/2019   W   CONCON001    Unicorr Packaging Group                              $     9,054.98
0005007157   06/28/2019   W   ODORMG001    Odor Management Inc                                  $    11,071.32
0005007158   06/28/2019   W   PITTMA001    Pittman Trucking, Inc.                               $     2,450.00
0005007159   06/28/2019   W   POLLAT001    Synthomer LLC - 231761                               $    29,910.31
0005007160   06/28/2019   W   RRFRE001     R & R Freight Services, LLC                          $     7,995.00
0005007161   06/28/2019   W   TIARCO001    Tiarco Chemical Division.                            $    14,315.84
0005007162   06/28/2019   W   UNIIND001    Tradebe Environmental Services, LLC.                 $    21,579.20
0005007163   07/01/2019   W   ENTREP001    Entrepreneur Growth Capital, LLC                     $   112,500.00
0005007164   07/01/2019   W   MEMIND001    MEMIC Indemnity Company - Policy#3102802194          $    29,326.20
0005007165   07/01/2019   W   PROBEN002    Progressive Benefits Solutions LLC-Contributions     $       423.55
0005007166   07/02/2019   W   8600CV001    8600 Central Venture, LLC                            $    41,710.40
0005007167   07/02/2019   W   CENTRO001    Centrotrade Rubber USA, Inc.                         $    66,960.19
0005007168   07/02/2019   W   WMCV001      Blackstone IMC Holding -OLLC WMCV Phase 2 SPE, LLC   $     8,799.27
0005007169   07/03/2019   W   PROBEN001    Progressive Benefits Solutions LLC                   $       108.00
0005007170   07/03/2019   W   CENTRO001    Centrotrade Rubber USA, Inc.                         $    33,139.48
0005007171   07/05/2019   W   BASFXX001    BASF Corporation                                     $    35,224.96
0005007172   07/05/2019   W   CENTRO001    Centrotrade Rubber USA, Inc.                         $    33,416.57
0005007173   07/05/2019   W   CONCON001    Unicorr Packaging Group                              $     4,923.19
0005007174   07/05/2019   W   RRFRE001     R & R Freight Services, LLC                          $       695.00
0005007175   07/05/2019   W   UNIIND001    Tradebe Environmental Services, LLC.                 $    12,504.49
0005007176   07/05/2019   W   UNISOGA002   Veritiv Operating Company, formerly Unisource        $    17,016.71
0005007177   07/08/2019   W   USPREM001    U.S. Premium Finance                                 $    64,630.16
0005007178   07/09/2019   W   PROBEN002    Progressive Benefits Solutions LLC-Contributions     $       539.11
0005007179   07/10/2019   W   STDFIBER00   Standard Fiber, LLC                                  $     8,322.97
0005007180   07/11/2019   W   CENTRO001    Centrotrade Rubber USA, Inc.                         $    33,916.08
0005007181   07/11/2019   W   STRATAG001   James V. Siragusa                                    $    12,000.00
0005007182   07/11/2019   W   TIARCO001    Tiarco Chemical Division.                            $    54,292.30
0005007183   07/11/2019   W   ASBURY001    Asbury Graphite Mills Inc.                           $     3,857.10
0005007184   07/12/2019   W   BASFXX001    BASF Corporation                                     $    34,961.28
0005007185   07/12/2019   W   CONCON001    Unicorr Packaging Group                              $    10,019.29
0005007186   07/12/2019   W   UNIIND001    Tradebe Environmental Services, LLC.                 $    13,740.81
0005007187   07/15/2019   W   PROBEN002    Progressive Benefits Solutions LLC-Contributions     $     1,066.26
0005007188   07/15/2019   W   PROVID001    Provident Life & Accident Ins. Co.                   $     1,318.15
0005007189   07/15/2019   W   POLLAT001    Synthomer LLC - 231761                               $    30,184.35
0005007190   07/15/2019   W   STDFIBER00   Standard Fiber, LLC                                  $    94,489.40
0005007191   07/12/2019   W   UNIONF001    Union Forwarding Agency SDN. BHD.                    $     2,599.18
0005007192   07/15/2019   W   KUEHNE001    Kuehne & Nagel Inc.                                  $     1,862.00
0005007193   07/15/2019   W   MITSUI001    MITSUI SUMITOMO Insurance Co of America              $    21,393.72
0005007194   07/17/2019   W   CENTRO001    Centrotrade Rubber USA, Inc.                         $    34,650.77
0005007195   07/17/2019   W   TIARCO001    Tiarco Chemical Division.                            $    29,928.94
0005007196   07/18/2019   W   7CONNEC001   CT - Dept of Revenue Svcs (wire Bliss-Sales Tax)     $       125.00
0005007197   07/18/2019   W   DEPREV001    CT - Dept of Revenue Svcs (wire LFP Sales Tax)       $     2,955.00
0005007198   07/18/2019   W   CENTRO001    Centrotrade Rubber USA, Inc.                         $    34,458.38
0005007199   07/18/2019   W   PITTMA001    Pittman Trucking, Inc.                               $     2,450.00
0005007200   07/18/2019   W   UNISOGA002   Veritiv Operating Company, formerly Unisource        $    15,466.77
0005007201   07/19/2019   W   CENTRO001    Centrotrade Rubber USA, Inc.                         $    34,472.90
0005007202   07/19/2019   W   CONCON001    Unicorr Packaging Group                              $    11,404.10
0005007203   07/19/2019   W   POLLAT001    Synthomer LLC - 231761                               $    29,869.46
0005007204   07/19/2019   W   UNIIND001    Tradebe Environmental Services, LLC.                 $     1,705.21
0005007205   07/18/2019   W   FRAVAC001    Frank's Vacuum Truck Service, Inc.                   $     4,250.00
             Case 19-51065    Doc 54   Filed 08/29/19      Entered 08/29/19 17:28:18            Page 24 of 27


0005007206   07/18/2019   W   REDRIV001    Red River Pallet, Inc                                $     5,504.76
0005007207   07/22/2019   W   PROBEN002    Progressive Benefits Solutions LLC-Contributions     $       354.38
0005007208   07/22/2019   W   BASFXX001    BASF Corporation                                     $    35,374.95
0005007209   07/22/2019   W   BASFXX001    BASF Corporation                                     $    35,007.81
0005007210   07/23/2019   V   ADPADP001    ADP, Inc.                                            $   (19,285.49)
0005007210   07/23/2019   W   ADPADP001    ADP, Inc.                                            $    19,285.49
0005007211   07/23/2019   W   CENTRO001    Centrotrade Rubber USA, Inc.                         $    34,397.88
0005007212   07/24/2019   W   FIFTH002     Fifth Third Bank-Credit Card                         $    30,141.01
0005007213   07/22/2019   W   CIGNAX001    CIGNA HealthCare                                     $   141,730.41
0005007214   07/25/2019   W   CLARKEL001   Linda Nowicki Clarke                                 $       702.46
0005007215   07/25/2019   W   POLLAT001    Synthomer LLC - 231761                               $    29,773.72
0005007216   07/25/2019   W   TIARCO001    Tiarco Chemical Division.                            $    19,870.96
0005007217   07/26/2019   W   CONCON001    Unicorr Packaging Group                              $     6,449.85
0005007218   07/26/2019   W   PITTMA001    Pittman Trucking, Inc.                               $     2,450.00
0005007219   07/26/2019   W   POLLAT001    Synthomer LLC - 231761                               $    30,218.15
0005007220   07/26/2019   W   UNIIND001    Tradebe Environmental Services, LLC.                 $    11,255.63
0005007221   07/29/2019   W   PROBEN002    Progressive Benefits Solutions LLC-Contributions     $       274.84
0005007222   07/30/2019   W   CENTRO001    Centrotrade Rubber USA, Inc.                         $    34,480.16
0005007223   07/31/2019   W   YNKGAS002    Eversource #57789676020                              $    25,573.14
0005007224   07/31/2019   W   BASFXX001    BASF Corporation                                     $    34,924.73
0005007225   07/31/2019   W   CENTRO001    Centrotrade Rubber USA, Inc.                         $    34,628.99
0005007226   08/01/2019   W   ENTREP001    Entrepreneur Growth Capital, LLC                     $   112,500.00
0005007227   08/01/2019   W   MEMIND001    MEMIC Indemnity Company - Policy#3102802194          $    14,665.40
0005007228   08/02/2019   W   BASFXX001    BASF Corporation                                     $    35,079.95
0005007229   08/05/2019   W   PROBEN001    Progressive Benefits Solutions LLC                   $        88.00
0005007230   08/05/2019   W   PROBEN002    Progressive Benefits Solutions LLC-Contributions     $       452.53
0005007231   08/01/2019   W   CIGNAX001    CIGNA HealthCare                                     $     4,976.81
0005007232   08/02/2019   W   FRAVAC001    Frank's Vacuum Truck Service, Inc.                   $     4,250.00
0005007233   08/06/2019   W   TIARCO001    Tiarco, LLC                                          $    68,447.15
0005007234   08/05/2019   W   FELDSP001    The Quartz Corp USA                                  $     3,515.40
0005007235   08/07/2019   W   BASFXX001    BASF Corporation                                     $    35,079.95
0005007236   08/07/2019   W   CENTRO001    Centrotrade Rubber USA, Inc.                         $    34,085.70
0005007237   08/07/2019   W   USPREM001    U.S. Premium Finance                                 $    61,552.53
0005007238   08/07/2019   W   WMCV001      Blackstone IMC Holding -OLLC WMCV Phase 2 SPE, LLC   $     8,799.27
0005007239   08/08/2019   W   CONMARK001   Continental Marketing Inc                            $     5,983.39
0005007240   08/08/2019   W   MJECRE001    MJE Creative Services LLC                            $     3,849.93
0005007241   08/08/2019   W   STAMBULES    Julia Stambules                                      $     5,000.00
0005007242   08/08/2019   W   STDFIBER00   Standard Fiber, LLC                                  $    97,659.08
0005007243   08/08/2019   W   WADLES001    Sarah Wadle dba First Position Media                 $     3,403.20
0005007244   08/08/2019   W   JKKASSOC01   John T Kurilla                                       $    22,705.03
0005007245   08/08/2019   W   WIGGIN001    Wiggin & Dana LLP                                    $    14,374.00
0005007246   08/08/2019   W   NANNIMJ001   Margaret J Nanni                                     $    38,419.61

                                                                                                $ 4,261,398.96
             Question
 Case 19-51065  Doc #30
                      54 -Filed
                            Insider TransfersEntered 08/29/19 17:28:18
                                08/29/19                                                                             Page 25 of 27
                   Question #28 - Officers and Directors in control


LATEX FOAM INT'L HOLDINGS, INC. BOARD OF DIRECTORS AND 1 YR PREPETITION FEES

        Director   Address                         Description                                      Amount

James McTevia      McTevia and Associates, LLC -Trustee, 30150 Telegraph Road – Suite 155, Bingham Farms, MI 48025

                   5.16.19                         Board Meeting Fee 5.16                            $    5,000.00
                   3.28.19                         Board Meeting Fee 3.28                            $    5,000.00
                   3.25.19                         Second Quarter 2019 Annual Director Fee           $    8,750.00
                   1.31.19                         Board Meeting 1.29.19-1.31.19                     $    5,000.00
                   1.3.19                          First Quarter 2019 Annual Director Fee            $    8,750.00
                   12.7.18                         Board Meeting Fee 12.7.18                         $    5,000.00
                   10.1.18                         Director's Annual Retainer 3 of 3                 $    3,750.00
                   9.25.18                         Board Meeting Fee 9.25                            $    5,000.00
                   8.17.18                         Board Meeting Fee 8.17                            $    5,000.00

David O'Halloran   c/o SBN IV LFI LLC, 1700 Lincoln St. Suite 2150, Denver, CO 80203

                   7.19.19                          Director's Board Meeting Fee 7.18                $    5,000.00 incurred but not paid
                   7.1.19                           Director's Annual Retainer (3 of 4)              $    8,750.00 incurred but not paid
                   5.17.19                         Director's Board Meeting Fee 5.16                 $    5,000.00
                   4.1.19                          Director's Annual Retainer 2 of 4                 $    8,750.00
                   3.29.19                         Director's Board Meeting Fee 3.29                 $    5,000.00
                   2.5.19                          Director's Board Meeting Fee 1.30.19              $    5,000.00
                   1.3.19                          Director's Annual Retainer 2 of 4                 $    8,750.00
                   12.12.18                        Director's Board Meeting Fee 12.7                 $    5,000.00
                   12.5.18                         Special Board Meeting Fee                         $    2,500.00
                   10.1.18                         Director's Annual Retainer 3 of 3                 $    3,750.00
                   9.26.18                         Director's Board Meeting Fee 9.25                 $    5,000.00
                   8.20.18                         Director's Board Meeting Fee 8.17                 $    5,000.00

John Pouschine     c/o Pouschine Cook Capital Management LLC, 410 Park Ave, Suite 1710, New York, NY 10022

                   7.19.19                          Director's Board Meeting Fee 7.18.19             $    5,000.00 incurred but not paid
                   7.1.19                           Director's Annual Retainer (3 of 4)              $    8,750.00 incurred but not paid
                   5.17.19                         Director's Board Meeting Fee 5.16                 $    5,000.00
                   4.1.19                          Director's Annual Retainer 2 of 4                 $    8,750.00
                   3.29.19                         Director's Board Meeting Fee 3.28                 $    5,000.00
                   2.5.19                          Director's Board Meeting Fee 1.30.19              $    5,000.00
                   1.30.19                         Special Board Meeting Fee (Mktg Mtg) 11.29.18     $    2,500.00
                   1.2.19                          Director's Annual Retainer 1 of 4                 $    8,750.00
                   12.14.18                        Director's Board Meeting Fee 12.7                 $    5,000.00
                   10.2.18                         Director's Annual Retainer 3 of 3                 $    3,750.00
                   9.28.18                         Director's Board Meeting Fee 9.25                 $    5,000.00
                   8.31.18                         Director's Board Meeting Fee 8.17                 $    5,000.00

Lynn Clarke        c/o Olive Brands Holdings, 15 E Putnam Ave, Ste 115, Greenwich, CT 06830

                   7.19.19                          Director's Board Meeting Fee 7.18.19             $    5,000.00 incurred but not paid
                   7.1.19                           COB Annual Retainer (3 of 4)                     $   12,500.00 incurred but not paid
                   5.17.19                          Director's Board Meeting Fee 5.16                $    5,000.00
                   4.1.19                           COB Annual Retainer (2 of 4)                     $   12,500.00
                   3.29.19                         Director's Board Meeting Fee 3.28                 $    5,000.00
                   3.29.19                          Marketing Committee Meeting Fee 2.21             $    2,500.00
                   2.5.19                          Director's Board Meeting Fee 1.30.19              $    5,000.00
                   1.2.19                           COB Annual Retainer (1 of 4)                     $   12,500.00
                   12.14.18                        Director's Board Meeting Fee 12.7                 $    5,000.00
                   12.5.18                         Special Board Meeting Fee ( Mrkg Mtg) 11.29       $    2,500.00
                   11.23.18                        Pre-Board Meeting Fee 11.20.18                    $    2,500.00
                   10.1.18                         COB Annual Retainer adj (3of 3)                   $    6,250.00
                   9.26.18                         Director's Board Meeting Fee 9.25                 $    5,000.00
                   8.20.18                         Director's Board Meeting Fee 8.17                 $    5,000.00
                   8.16.18                         Pre-Board Meeting Fee 8.10.18                     $    2,500.00


Lori Marcus        c/o Courtyard Connections, LLC, 17 Village Drive, New Canaan, CT 06840

                   7.19.19                          Director's   Board Meeting Fee 7.18.19           $    5,000.00 incurred but not paid
                   7.1.19                           Director's   Annual Retainer (3 of 4)            $    8,750.00 incurred but not paid
                   5.17.19                          Director's   Board Meeting Fee 5.16              $    5,000.00
                   4.1.19                           Director's   Annual Retainer (2 of 4)            $    8,750.00
                   3.29.19                         Director's Board Meeting Fee 3.28                 $    5,000.00
                   3.29.19                          Marketing Committee Meeting Fee 2.21             $    2,500.00
                   2.5.19                           Director's Board Meeting Fee 1.30.19             $    5,000.00
                   1.2.19                           Director's Annual Retainer (1of 4)               $    8,750.00
                   12.12.18                        Director's Board Meeting Fee 12.7                 $    5,000.00
                   12.5.18                          Special Board Meeting Fee (Mktg-Mtg) 11.29       $    2,500.00
                   10.1.18                          Director's Annual Retainer adj (3 of 3)          $    3,750.00
                   9.26.18                         Director's Board Meeting Fee 9.25                 $    5,000.00
 Case 19-51065                       Doc 54             Filed 08/29/19                    Entered 08/29/19 17:28:18                         Page 26 of 27

                              8.20.18                                 Director's Board Meeting Fee 8.17                      $   5,000.00

Alexandra Wilson               920 Park Ave, Apt 3D, New York, NY 10028

                              7.19.19                                  Director's   Board Meeting Fee 7.18.19                $   5,000.00 incurred but not paid
                              7.1.19                                   Director's   Annual Retainer (3 of 4)                 $   8,750.00 incurred but not paid
                              5.17.19                                  Director's   Board Meeting Fee 5.16                   $   5,000.00
                              4.1.19                                   Director's   Annual Retainer (2 of 4)                 $   8,750.00
                              3.29.19                                 Director's Board Meeting Fee 3.28                      $   5,000.00
                              3.29.19                                  Marketing Committee Meeting Fee 2.21                  $   2,500.00
                              2.5.19                                   Director's Board Meeting Fee 1.30.19                  $   5,000.00
                              1.2.19                                   Director's Annual Retainer (1of 4)                    $   8,750.00
                              12.12.18                                Director's Board Meeting Fee 12.7                      $   5,000.00
                              12.5.18                                  Special Board Meeting Fee (Mktg-Mtg) 11.29            $   2,500.00
                              10.1.18                                  Director's Annual Retainer adj (3 of 3)               $   3,750.00
                              9.26.18                                 Director's Board Meeting Fee 9.25                      $   5,000.00
                              8.20.18                                 Director's Board Meeting Fee 8.17                      $   5,000.00

Marc Navarre

Note: Director compensation was Latex Foam International Holdings, Inc. obligation, paid by Latex Foam International, LLC.
Note: James McTevia resigned from Board of Directors after May 2019.
Note: David O'Halloran director compensation was paid to SBN IV LFI LLC.
Note: Marc Navarre is President/CEO of debtors and did not receive additional compensation for Board Service.
            Case 19-51065                    Doc 54            Filed 08/29/19         Entered 08/29/19 17:28:18                        Page 27 of 27

                                                               United States Bankruptcy Court
                                                                        District of Connecticut
 In re      Latex Foam International Holdings, Inc.                                                                   Case No.       19-51065
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Latex Foam Int't Liq. Trust                                                                                                     34% Common 100% Preferred
 c/o McTevia &
 Associates, LLC - Trustee
 30150 Telegraph Rd., Suite 155
 Franklin, MI 48025

 Legacy Latex Co                                                                                                                 32% Common



 SBN IV LFI LLC                                                                                                                  34% Common
 1700 Lincoln St. Suite 2150
 Denver, CO 80203


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the CFO of the corporation named as the debtor in this case, declare under penalty of perjury that I have read the
foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date August 29, 2019                                                        Signature /s/ Steve Turner
                                                                                            Steve Turner

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
